 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL JOHN DUQUETTE,                             No. 2:20–cv–2037–KJM–KJN

12                      Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                        ON LIMITATION-PLAINTIFF’S
13          v.                                          MOTION FOR DEFAULT JUDGMENT

14   DRU JACKSON, et al.,                               (ECF No. 39.)

15                      Defendants.
16

17          On October 31, 2020, Michael John Duquette (“Limitation Plaintiff”) filed a complaint

18   under the Limitation of Liability Act, 46 U.S.C. Section 30501 et seq., claiming the right to

19   exoneration from liability, or limitation thereof, for all claims arising out of a water-vessel crash

20   that occurred on September 14, 2019. (ECF. No. 1.) Currently pending before the court is

21   Limitation Plaintiff’s motion for default judgment, as against “Gregory David Erickson, Dante V.

22   Lopez, Rodney W. Blake, Kelly A. Blake, Kameron M. Duquette, Breanna M. Harvey, Jessica A.

23   Lopez, Rebekah M. McKenzie, Kyle E. Robello, Vanessa A. Vanya, and all other possible

24   claimants, known and unknown, who did not file and serve claims in response to the complaint by

25   February 4, 2021.” 1 (ECF No. 39.) For the reasons stated below, the undersigned recommends

26   Limitation Plaintiff’s motion for default judgment be GRANTED.

27
     1
      This motion is referred to the undersigned by Local Rule 302(c)(19) for the entry of findings
28   and recommendations. See 28 U.S.C. § 636(b)(1)(B); Local Rule 304.
                                                     1
 1   I.       BACKGROUND 2

 2            In the evening of September 14, 2019, a 1987 Centurion “Barefoot Warrior Style” Ski

 3   Boat (No. CF19042JK) collided with a 20-foot Bayliner Marine boat (No. BL3B32CZJ697) in

 4   the delta waterways of San Joaquin County, California. (ECF No. 1 at ¶¶ 9, 13, 14.) Kameron

 5   Michael Duquette, Limitation Plaintiff’s son, was operating the Centurion, and Kelly Blake (FNU

 6   McKenzie), Dru Jackson, and Kyle Robell were his passengers. (Id. at ¶ 16.) Dante Lopez was

 7   operating the Bayliner, and Jessica Lopez, Vanessa Vanya, and Gregory David Erikson were his

 8   passengers. (Id. at ¶ 15.) Blake died, Erickson sustained injuries to his head, neck, and back, and

 9   the Centurion suffered significant damage. (Id. at ¶¶ 18-20.) Shortly thereafter, Blake’s father

10   and Erickson filed claims in California Superior Court against Limitation Plaintiff and others. 3

11            On October 13, 2020, Limitation Plaintiff filed the instant action under the Limitation of

12   Liability Act, and simultaneously requested all suits be restrained, a “monition” be issued, and

13   notice of the action be published. (ECF. Nos. 1, 6.) On November 30, 2020, the assigned district

14   judge found Limitation Plaintiff had complied with Supplemental Admiralty and Maritime

15   Claims Rule F and recognized his request for an “appropriate injunction.” (ECF No. 10.) On

16   January 4, 2021, the district judge restrained all suits, admonished any claimants to file answers

17   in this action within 30 days, and ordered notice of the action be published in the Stockton Record

18   and Sacramento Daily Recorder, as well as be mailed “to every individual and entity known to be

19   asserting claims.” (ECF Nos. 14-15.) Limitation Plaintiff had notice of the suit published across

20   four consecutive Fridays in January in those publications. (ECF No. 18.) The notice was also

21   mailed to the attorneys for Erickson, Dante Lopez, and Rodney Blake, as well to the personal

22   addresses of Kelly Blake, Kameron Duquette, Harvey, Jackson, Jessica Lopez, McKenzie,

23   Robello, and Vanya. (ECF No. 17.) Of those individuals, only Dru Jackson filed an answer,

24   claim, and third-party complaint in this limitation action. (ECF Nos. 19-21.)

25

26   2
         All facts derive from Limitation Plaintiff’s complaint unless otherwise noted. (See ECF No. 1.)
27
     3
      See Gregory David Erickson v. Kameron Michael Duquette, et al., STK-CV-UPI-2020-3526;
28   Rodney W. Blake v. Kameron Michael Duquette, et al., MSC20-01400.
                                                2
 1             Thereafter, Limitation Plaintiff requested the entry of default against all non-appearing

 2   claimants in this action, which the Clerk entered for the named claimants on March 10, 2021.

 3   (ECF Nos. 28, 31.) On May 13, Limitation Plaintiff filed the instant motion requesting default

 4   judgment against all potential claimants who have not yet appeared in this action. (ECF No. 39.)

 5   The undersigned ordered supplemental briefing on a narrow issue, and after Limitation Plaintiff

 6   responded, the matter was taken under submission under Local Rule 230(g). (ECF Nos. 50-52.)

 7   II.       DISCUSSION

 8             The Supplemental Rules for Admiralty or Maritime Claims govern the procedures in an

 9   action to exonerate or limit liability from claims arising out of maritime accidents. Supplemental

10   Rule A(2) provides that “[t]he Federal Rules of Civil Procedure also apply to actions for

11   exoneration from or limitation of liability, except to the extent they are inconsistent with

12   the [Supplemental Rules].” Because there is no Supplemental Rule on point for default judgment,

13   Limitation Plaintiff's motion is governed by Rule 4 55.

14             Legal Standards for Default Judgments

15             Under Rule 55, default may be entered against a party against whom a judgment for

16   affirmative relief is sought who fails to plead or otherwise defend against the action. See Fed. R.

17   Civ. P. 55(a). However, “[a] defendant’s default does not automatically entitle the plaintiff to a

18   court-ordered judgment.” PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal.

19   2002) (citing Draper v. Coombs, 792 F.2d 915, 924-25 (9th Cir. 1986)). Instead, the decision to

20   grant or deny an application for default judgment lies within the district court’s sound discretion.

21   Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). In making this determination, courts in

22   this district consider the following factors:

23             1.   the possibility of prejudice to the plaintiff,
               2.   the merits of plaintiff’s substantive claim and the sufficiency of the complaint;
24             3.   the sum of money at stake in the action;
               4.   the possibility of a dispute concerning material facts;
25             5.   whether the default was due to excusable neglect, and
               6.   the strong policy underlying the Rules favoring decisions on the merits.
26
     Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986).
27

28   4
         Citation to the “Rule(s)” are to the Federal Rules of Civil Procedure, unless otherwise noted.
                                                         3
 1          As a general rule, once default is entered, well-pleaded factual allegations in the operative

 2   complaint are taken as true, except for those allegations relating to damages. TeleVideo Sys., Inc.

 3   v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987) (per curiam) (citing Geddes v. United Fin.

 4   Group, 559 F.2d 557, 560 (9th Cir. 1977) (per curiam)); accord Fair Housing of Marin v. Combs,

 5   285 F.3d 899, 906 (9th Cir. 2002). In addition, although well-pleaded allegations in the

 6   complaint are admitted by a defendant’s failure to respond, “necessary facts not contained in the

 7   pleadings, and claims which are legally insufficient, are not established by default.” Cripps v.

 8   Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992) (citing Danning v. Lavine, 572 F.2d

 9   1386, 1388 (9th Cir. 1978)); accord DIRECTV, Inc. v. Hoa Huynh, 503 F.3d 847, 854 (9th Cir.

10   2007) (stating that a defendant does not admit facts that are not well-pled or conclusions of law);

11   Abney v. Alameida, 334 F. Supp. 2d 1221, 1235 (S.D. Cal. 2004) (“[A] default judgment may not

12   be entered on a legally insufficient claim.”).

13          Analysis

14          Plaintiff filed this action under the court’s admiralty jurisdiction, seeking exoneration

15   from liability, or limitation thereof, under 46 U.S.C. Sections 30501 et seq. (See ECF No. 1.)

16   Under this statute, “[t]he owner of a vessel may bring a civil action in a district court of United

17   States for limitation of liability under this chapter.” 46 U.S.C. § 30511. The limitation action

18   must be filed no later than six months after limitation plaintiff receives a claim in writing, certain

19   pleading requirements musts be met; and a deposit and security for costs and interest must be

20   given. Supp. Rule F. Upon compliance with subsection (1) of Rule F, “all claims and

21   proceedings against the owner or the owner's property with respect to the matter in question shall

22   cease.” Id. at subsection 3.

23          As the district court previously recognized, Limitation Plaintiff satisfied the procedural

24   and pleading requirements, and thus notice was ordered. (ECF No. 10.) Thereafter, Limitation

25   Plaintiff provided the proper notice as ordered, and the Clerk properly entered default against the

26   named non-appearing claimants after all but Dru Jackson failed to respond. (ECF Nos. 17-21, 28,

27   31.) The undersigned finds this default now applies to all unnamed claimants as well. See Rule

28   55(a) (providing for the entry of default against a party who “has failed to plead or otherwise
                                                       4
 1   defend”).

 2      A. Appropriateness of the Entry of Default Judgment Under the Eitel Factors

 3          The undersigned finds that the Eitel factors weighs in favor of Limitation Plaintiff’s

 4   motion. The recommendation is for default judgment be entered on Limitation Plaintiff’s behalf

 5   against Gregory Erickson, Dante Lopez, Rodney Blake, Kelly Blake, Kameron Duquette,

 6   Breanna Harvey, Jessica Lopez, Rebekah McKenzie, Kyle Robello, Vanessa Vanya, and all other

 7   possible claimants, known and unknown, who did not file and serve claims by the deadline.

 8          1. Limitation Plaintiff is prejudiced by potential claimants’ non-responsiveness.

 9          The first Eitel factor considers whether Limitation Plaintiff would suffer prejudice if

10   default judgment is not entered, as prejudice to a plaintiff weighs in favor of a default judgment.

11   See PepsiCo, Inc., 238 F. Supp. 2d at 1177. The undersigned finds this is so, as the non-

12   appearing parties failed to submit claims by the deadline, despite ample notice. Without default

13   judgment, Limitation Plaintiff would continue to be exposed to liability, and would not be

14   afforded the protections of the Act. See, e.g., Matter of Duley, 2017 WL 8180609, at *2 (C.D.

15   Cal. July 11, 2017) (C.D. Cal. July 11, 2017) (finding “no just reason for delay in entering a

16   judgment against those who have not yet submitted claims”). Accordingly, the first Eitel factor

17   favors the entry of default judgment.

18          2. Limitation Plaintiff’s claims are meritorious and sufficiently pleaded.
19          The next two factors (the merits of the substantive claims and the sufficiency of the

20   complaint) are considered in tandem, due to the relatedness of the two inquiries. The court must

21   consider whether the allegations in the complaint are sufficient to state a claim that supports the

22   relief sought. See Danning, 572 F.2d at 1388; PepsiCo, Inc., 238 F. Supp. 2d at 1175. Given the

23   entry of default on the complaint as against all non-responding claimants, the court treats the

24   factual allegations as true. TeleVideo Sys., 826 F.2d at 917-18.

25          Here, Limitation Plaintiff seeks a declaratory judgment exonerating him from any liability

26   for the events surrounding the September 2019 collision. As the district court previously noted,

27   the complaint satisfies the pleading requirements of Rule F, as it “describes the accident, the

28   claims, the estimated value of those claims, Mr. Duquette’s alleged interests and liabilities, the
                                                       5
 1   estimated value of the ski boat, and its current location.” (ECF No. 10 at 3, citing ECF No. 1 at

 2   ¶¶ 8-39.) This includes Limitation Plaintiff’s assertion that, for purposes of the Act, he is

 3   potentially liable as a prior owner of the Centurion. 5 (ECF No. 1 at ¶ 11-12.) Accordingly, these

 4   two Eitel factors favor default judgment. See, e.g., Duley, 2017 WL 8180609 at *2 (noting that

 5   upon a showing of compliance with the Supplemental Rules, “courts regularly grant a default

 6   judgment against claimants who do not answer.”).

 7          3. Plaintiff only seeks declaratory relief, not monetary damages.

 8          Next, the court considers “the amount of money at stake in relation to the seriousness of

 9   [d]efendant's conduct." PepsiCo, Inc., 238 F. Supp. 2d at 1176-77; see also Philip Morris USA,

10   Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 500 (C.D. Cal. 2003). Here, Limitation Plaintiff is

11   only seeking declaratory relief against the non-appearing parties. Accordingly, this factor weighs

12   in favor of default judgment.

13
     5
       The undersigned previously expressed concerns about par. 11 of Limitation Plaintiff’s
14
     complaint: that he “expressly and vigorously denies and contests any and all allegations that he
15   owned the [Centurion] after gifting it to Kameron Michael Duquette, since he did not retain any
     interest in, dominion over, or possession of the [it] after 2016 or 2017.” Simply, if Limitation
16   Plaintiff was not an “owner” for purposes of the Act, he would not be able to claim the Act’s
     protections, and therefore default judgment could not issue. See, e.g., Admiral Towing Co. v.
17   Woolen, 290 F.2d 641, 644 (9th Cir. 1961) (“[O]nly an owner or charterer of a vessel may
     petition to limit liability arising from its loss.”). However, the undersigned was also aware that
18
     Limitation Plaintiff had been named as a defendant in suits filed in Superior Court, and alleged as
19   much in seeking the protections of the Act in this action. (ECF No. 1 at ¶ 12.) Because there was
     no opposition briefing for the default motion, the court ordered plaintiff to provide supplemental
20   briefing on the ownership issue. (ECF No. 50.) Limitation Plaintiff’s response indicated he was
     seeking the protections of the Act to the extent he could be held liable under various theories (e.g.
21   “negligent entrustment”) during his ownership tenure. Thus, Limitation Plaintiff may be
22   considered an “owner” under the Act, such that default judgment may be issued in his favor. See
     also, e.g., Complaint of Nobles, 842 F. Supp. 1430, 1437 (noting situations outside of title-
23   ownership where an individual may be deemed an owner for purposes of the Act). Any issues of
     judicial estoppel regarding the ownership issue are for the district judge to resolve, if those issues
24   do in fact arise later in the case between Limitation Plaintiff and, for example, claimant Dru
     Jackson. See, e.g., Admiral Towing, 290 F.2d 641, 644 (“Martinson originally sought in his
25   complaint to place himself within the purview of the statute; in this appeal he claims just the
26   opposite. We think he is estopped from following such a course.”) see also Hamilton v. State
     Farm Fire & Cas. Co., 270 F.3d 778 (9th Cir. 2001) (noting judicial estoppel is an “equitable
27   doctrine that precludes a party from gaining an advantage by asserting one position, and then later
     seeking an advantage by taking a clearly inconsistent position,” and detailing factors to be applied
28   by the court in determining whether estoppel applies).
                                                           6
 1          4. The material facts are not in dispute.

 2          Limitation Plaintiff has provided the court with well-pleaded allegations supporting his

 3   assertions. The court may assume the truth of well-pleaded facts in the complaint following the

 4   clerk's entry of default, and thus, there is no likelihood that any genuine issue of material fact

 5   exists. See, e.g., Elektra Entm't Group Inc. v. Crawford, 226 F.R.D. 388, 393 (C.D. Cal. 2005)

 6   ("Because all allegations in a well-pleaded complaint are taken as true after the court clerk enters

 7   default judgment, there is no likelihood that any genuine issue of material fact exists."); accord

 8   Philip Morris USA, Inc., 219 F.R.D. at 500; PepsiCo, Inc., 238 F. Supp. 2d at 1177. The

 9   undersigned finds this factor favors default judgment.

10          5. The court sees no excusable neglect.

11          Upon review of the record before the court, the undersigned finds the default of the non-

12   appearing claimants is not the result of excusable neglect. See Pepsi Co, Inc., 238 F. Supp. 2d at

13   1177. The claimants have had ample notice in this lawsuit. Limitation Plaintiff followed the

14   dictates of Rule F and the district court’s orders in providing notice to all possible known

15   claimants, as well as publication notice to any unknown claimants. Only Dru Jackson filed a

16   claim within the time period, and no other claimants have since requested leave for additional

17   time to file or leave to vacate the entry of default. In fact, since Dru Jackson’s entry into the case,

18   Dante Lopez and Kameron Duquette appeared in direct response to Jackson’s allegations, but

19   neither contested the entry of default for Limitation Plaintiff’s complaint. (ECF Nos. 43, 49.)

20   These facts favor the entry of a default judgment for Limitation Plaintiff.

21          6. The policy favoring disposition on the merits is outweighed by other factors.

22          "Cases should be decided upon their merits whenever reasonably possible." Eitel, 782

23   F.2d at 1472. However, this policy, standing alone, is not dispositive, especially where the

24   opposing party fails to appear or defend itself. PepsiCo, Inc., 238 F. Supp. 2d at 1177. Here,

25   default judgment will serve the interests of justice because it will “facilitate the apportionment of

26   whatever funds are available for the [existing] claimants.” Duley, 2017 WL 8180609, at *2.

27   Thus, any interest non-appearing claimants might have in resolving Limitation Plaintiff’s liability

28   on the merits are outweighed by the other factors.
                                                        7
 1      B. Terms of the judgment that should be entered.

 2          Per the above analysis, the undersigned finds the Eitel factors weigh in favor of entering a

 3   default judgment against Gregory David Erickson, Dante V. Lopez, Rodney W. Blake, Kelly A.

 4   Blake, Kameron M. Duquette, Breanna M. Harvey, Jessica A. Lopez, Rebekah M. McKenzie,

 5   Kyle E. Robello, Vanessa A. Vanya, and all other possible claimants, known and unknown, who

 6   did not file and serve claims in response to the complaint by February 4, 2021. (“Non-Appearing

 7   Claimants”). The court recommends Limitation Plaintiff be completely exonerated from all

 8   liability for any injuries, deaths, losses, or damages that the Non-Appearing Claimants may allege

 9   to have sustained or may have actually sustained arising out of, resulting from, or in any manner

10   connected with the September 14, 2019 collision between the 1987 Centurion “Barefoot Warrior

11   Style” Ski Boat (No. CF19042JK) and her engines, tackle, appurtenances, etc. and the 20-foot

12   Bayliner Marine boat (No. BL3B32CZJ697). Claimant Dru Jackson timely filed his claim and

13   answer, and so the recommended default judgment should not apply to him. Available funds

14   from Limitation Plaintiff Michael Duquette should be left for apportionment to claimant Dru

15   Jackson.

16                                      RECOMMENDATIONS

17          Accordingly, it is HEREBY RECOMMENDED that:

18      1. Limitation Plaintiff’s Motion for Default Judgment (ECF No. 39) be GRANTED;

19      2. Default of all possible claimants, known and unknown, who did not file and serve their

20          claims and answers in response to Limitation Plaintiff Michael John Duquette’s

21          Complaint in Admiralty for Exoneration from Liability, or Limitation thereof, (ECF No.

22          1) on or before February 4, 2021, should be ENTERED;

23      3. Judgment should ISSUE in favor in favor of Limitation Plaintiff Michael John Duquette

24          and against Gregory David Erickson, Dante V. Lopez, Rodney W. Blake, Kelly A. Blake,

25          Kameron M. Duquette, Breanna M. Harvey, Jessica A. Lopez, Rebekah M. McKenzie,

26          Kyle E. Robello, Vanessa A. Vanya, and all other possible claimants, known and

27          unknown, who did not file and serve their claims and answers in response to the

28          Complaint on or before February 4, 2021; and
                                                     8
 1       4. Limitation Plaintiff Michael John Duquette should be completely EXONERATED from

 2           all liability for any injuries, deaths, losses, or damages arising out of, resulting from, or in

 3           any manner connected with the September 14, 2019 collision between the 1987 Centurion

 4           “Barefoot Warrior Style” Ski Boat (No. CF19042JK) and her engines, tackle,

 5           appurtenances, etc. and the 20-foot Bayliner Marine boat (No. BL3B32CZJ697) that

 6           Gregory David Erickson, Dante V. Lopez, Rodney W. Blake, Kelly A. Blake, Kameron

 7           M. Duquette, Breanna M. Harvey, Jessica A. Lopez, Rebekah M. McKenzie, Kyle E.

 8           Robello, Vanessa A. Vanya and any other possible claimants who did not file their claims

 9           and answers by the February 4, 2021, deadline may allege to have sustained or may have

10           actually sustained.

11   These findings and recommendations are submitted to the United States District Judge assigned to

12   the case, under the provisions of 28 U.S.C. § 636(b)(l). Within 14 days after being served with

13   these findings and recommendations, any party may file written objections with the court and

14   serve a copy on all parties. Such a document should be captioned “Objections to Magistrate

15   Judge’s Findings and Recommendations.” Any reply to the objections shall be served on all

16   parties and filed with the court within 7 days after service of the objections. The parties are

17   advised that failure to file objections within the specified time may waive the right to appeal the

18   District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst,

19   951 F.2d 1153, 1156-57 (9th Cir. 1991).

20   Dated: June 28, 2021

21

22
     duqu.2037
23

24

25

26

27

28
                                                        9
